United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2679
                                    ___________

Julia A. Strong,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
America’s Center Food Service         *
Partners/Levy Restaurant Limited      *      [UNPUBLISHED]
Partnership,                          *
                                      *
             Appellee.                *
                                 ___________

                              Submitted: July 6, 2006
                                 Filed: July 14, 2006
                                  ___________

Before COLLOTON, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Julia A. Strong appeals the district court’s1 application of judicial estoppel to
bar her employment-discrimination suit. Satisfied that the district court properly
exercised jurisdiction over this case, see Crosby v. Monroe County, 394 F.3d 1328,
1331 n.2 (11th Cir. 2004), we conclude that the district court did not abuse its
discretion in dismissing the case based upon judicial estoppel. Strong represented in


      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
her earlier bankruptcy proceeding that she had no such suit, the bankruptcy court
relied on that representation in granting her a no-asset discharge, and allowing Strong
to proceed with this claim after her discharge would give her an unfair advantage.
See Stallings v. Hussman Corp., 447 F.3d 1041, 1046-49 (8th Cir. 2006) (standard
of review; factors informing court’s judicial-estoppel analysis); Barger v. City of
Cartersville, Ga., 348 F.3d 1289, 1295-96 (11th Cir. 2003) (affirming application of
judicial estoppel in action against employer where plaintiff failed to list claims
against employer in bankruptcy schedule, "knew about the claims, and had a motive
to conceal them from the bankruptcy court" (internal marks omitted)); Burnes v.
Pemco Aeroplex, Inc. (In re Burnes), 291 F.3d 1282, 1288 (11th Cir. 2002).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B. We
also deny Strong’s request for appointed appellate counsel.
                        ______________________________




                                         -2-